Citation Nr: 0007890	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-05 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of service-connected allergic rhinitis, 
evaluated as non-compensably disabling from September 1, 
1996.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for headaches.

5.  Evaluation of service-connected right knee patellofemoral 
syndrome, evaluated as non-compensably disabling from 
September 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1997 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims of service connection for a hip disorder, a 
left shoulder disorder, and headaches.  Service connection 
was granted for right knee patellofemoral syndrome and 
allergic rhinitis; non-compensable evaluations were assigned 
for each, effective from September 1, 1996.

(The issue of a higher evaluation for the veteran's service-
connected right knee patellofemoral syndrome will be 
addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  The veteran's service-connected allergic rhinitis is 
manifested by polyps.

2.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
diagnosed disability of either hip, or of the left shoulder.  

3.  No competent medical evidence has been submitted showing 
that headaches are attributable to military service, or to an 
already service-connected disability.


CONCLUSIONS OF LAW

1.  A 30 percent evaluation for allergic rhinitis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a hip disorder, a left 
shoulder disorder, or headaches.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Allergic Rhinitis

The veteran and her representative contend that the veteran's 
service-connected allergic rhinitis is manifested by 
increased symptomatology that warrants the assignment of a 
higher evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Historically, service connection has been granted for 
allergic rhinitis which has been evaluated as zero percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522.  See 
decision entered in April 1997.  Under Diagnostic Code 6522, 
allergic or vasomotor rhinitis will be evaluated as 10 
percent disabling when it is manifested by a greater than 
fifty percent obstruction of both nasal passages or complete 
obstruction of one nasal passage.  A 30 percent evaluation is 
warranted when polyps are present.  See 38 C.F.R. § 4.97 
(1999).

Given the findings of the January 1997 VA nose and sinus 
examiner, the Board finds that a 30 percent evaluation may be 
assigned for a disability that equates to allergic rhinitis 
with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  
Specifically, at the January 1997 VA nose and sinus 
examination, the veteran reported a history of chronic 
allergic rhinitis.  The veteran also complained that, when 
she was around hay and certain other inhalants, she developed 
significant nasal congestion.  On examination, the middle 
meatus was occluded by swollen anterior and middle turbinates 
and the middle turbinates were markedly abnormal bilaterally 
with polypoid change of the anterior end of both middle 
turbinates on the left side.  This polypoid change was 
strongly allergic in nature based on visualization.  The 
examiner opined that "there was no evidence of polyposis or 
other abnormalities."  

Although the examiner found no evidence of polyposis, the 
findings of changes resembling polyps are significant.  As 
reported above, in order for the veteran to be entitled to a 
30 percent evaluation, there must be evidence of "polyps."  
38 C.F.R. § 4.97 (1999).  Although polyps were not 
specifically shown, the polypoid changes appear to be more 
akin to the level of disability contemplated by the criteria 
for the 30 percent rating than to those for the 10 percent 
rating.  Consequently, with resolution of reasonable doubt in 
the veteran's favor, and by application of 38 C.F.R. § 4.7, 
the Board finds that a 30 percent rating is warranted.  
38 C.F.R. § 4.7 (where there is a question as to which of two 
evaluations should be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  

The Board has reviewed the entire record and finds that a 30 
percent rating is warranted for the entire period during 
which the veteran's claim was pending.  Fenderson, supra.  
This is so in large measure because the 30 percent rating is 
the highest schedular rating, and because no evidence has 
been presented suggesting that the veteran has difficulties 
not contemplated by the rating schedule.  38 C.F.R. 
§ 3.321(b)(1) (1999).  

Service Connection Claims

The veteran and her representative contend that the veteran 
has disabilities of the hip and left shoulder, as well as 
headaches, that were brought about by injuries sustained 
during her military service.  It is also requested that the 
veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Controlling laws and regulations also provide that secondary 
service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Compensation is also 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Additionally, in order for 
a claim of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994); Allen, supra.

In the veteran's case, service medical records include a 
March 1991 treatment record that shows the veteran's 
complaints and/or treatment for hip pain diagnosed as muscle 
ache.  This treatment record also indicates that the veteran 
had been in a motor vehicle accident earlier that month.  On 
the occasion of her August 1996 separation examination, the 
veteran complained of hip pain. 

Service medical records also show the veteran's complaints 
and/or treatment for left shoulder pain following injuries in 
February 1987 and February 1989.  On both occasions the 
diagnosis was muscle strain.  The veteran, on the occasion of 
her August 1996 separation examination, also complained of 
left shoulder pain.

The veteran's service medical records also show her 
complaints and/or treatment for headaches in January 1989 and 
March 1991.  At the time of the January 1989 complaint, that 
veteran was under treatment for a gastrointestinal problem.  
At the time of the March 1991 complaint, it was reported that 
the veteran had been in a motor vehicle accident earlier that 
month.  On the occasion of her August 1996 separation 
examination, she complained of daily headaches.

VA treatment records, dated from December 1996 to October 
1998, were obtained by the RO.  These records show the 
veteran's periodic complaints, diagnoses, and/or treatment 
for headaches.  They were diagnosed in January 1997 to be 
stress related.  VA treatment records were negative for 
complaints, diagnoses, and/or treatment for a hip disorder or 
a left shoulder disorder.  Similarly, at VA examinations 
conducted in December 1996, January 1997, and October 1998, 
no findings of a hip or left shoulder disorder were made.  

First, as to the veteran's claims of service connection for a 
hip disorder and left shoulder disorder, it should be pointed 
out that what is significant about the evidence described 
above is, paradoxically, what it does not show.  Service 
medical records show complaints and/or treatment for left hip 
pain and left shoulder pain.  However, none of the records on 
appeal includes a medical opinion that tends to show that the 
veteran has a current diagnosis of a specific disease process 
affecting either her hip or left shoulder.  Caluza, supra.  
Furthermore, without a diagnosis of a chronic disease 
process, such as arthritis, the presumptions provided at 
38 C.F.R. §§ 3.307, 3.309, do not aid the veteran in 
establishing well-grounded claims.  These claims are 
consequently not well grounded because of a lack of evidence 
showing current disability.

As for the headaches claim, none of the records on appeal 
includes a medical nexus opinion that tends to show a 
relationship between the stress headaches diagnosed after 
service and the veteran's military service or problems 
coincident therewith, such as the headaches she complained of 
in January 1989, in March 1991 (following her motor vehicle 
accident) or at her August 1996 separation examination.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disability and continued 
symptoms since service.  Caluza, supra.  Similarly, none of 
the records on appeal includes a medical opinion that tends 
to show that current headaches were proximately due to or the 
result of an already service-connected disability or that a 
service-connected disability aggravated her headaches.  
38 C.F.R. § 3.310 (1999); Allen, supra.  

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experienced 
during military service or since.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented of a current disease process effecting either her 
hip or left shoulder or to link any currently shown headaches 
to any in-service disease or injury or to an already service-
connected disability.  

Because no competent medical evidence has been presented 
which tends to show that the veteran has a current diagnosis 
of a specific disease process affecting her hip or left 
shoulder or to link currently diagnosed disability to 
military service or to an already service-connected 
disability, her claims are not well grounded.  (The principle 
of reasonable doubt does not apply until after the veteran 
has submitted a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).)


ORDER

A 30 percent evaluation for service-connected allergic 
rhinitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for a hip disorder, a left shoulder 
disorder, or headaches is denied.


REMAND

As to the veteran's service-connected right knee disorder, 
the Board notes that historically service connection was 
granted for right knee patellofemoral syndrome.  See RO 
decision dated in April 1997.  Moreover, such disability was 
evaluated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  However, the RO, in both the April 1997 decision and 
February 1998 statement of the case (SOC) discussed the range 
of motion study for the right knee which was conducted at her 
December 1996 VA examination.  Moreover, the April 1997 
decision stated that "[a] noncompensable evaluation is 
assigned unless there is objective evidence of painful motion 
or recurrent subluxation or lateral instability of the knee . 
. ."  What is significant about the way the RO has addressed 
the adverse symptomatology due to the veteran's service-
connected right knee patellofemoral syndrome is that both 
limitation of motion and subluxation or lateral instability 
have been considered.  Given such characterizations, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in December 1996, the examiner reported the 
veteran's right knee was swollen but, range of motion studies 
disclosed flexion to 140 degrees and extension to 0 degrees.  
Moreover, no deformity or lateral instability was seen.  
However, no attempt was made to quantify the veteran's pain 
in terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examination 
report was not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have normal range of motion demonstrated in a 
clinical setting, her functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe limitation of motion.  If so, she must be rated 
accordingly.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to the level of 
disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
service-connected right knee patellofemoral syndrome appears 
to contemplate more problems than those addressed in 
Diagnostic Code 5257, a remand for a VA examination to 
ascertain the degree of knee impairment is required.  Esteban 
v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (July 
1, 1997) (separate ratings may be assigned for instability 
and loss of motion when rating knee disability).

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to her right knee 
patellofemoral syndrome, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disability.  
Functional losses, other than 
instability, should be equated with 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  The 
examiner should also state whether the 
veteran's right knee has subluxation or 
lateral instability, and if so, whether 
it is "severe," "moderate," or 
"slight."

3.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.73 (1999) and the precepts 
of DeLuca, supra, and Esteban, supra, as 
well as VAOPGCPREC 23-97 (July 1, 1997).  
Consideration should also be given to the 
possibility of "staged" ratings in 
accordance with Fenderson, supra.  If any 
benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
February 1998 statement of the case, 
including the VA treatment records 
obtained by the RO in April 1998 and 
November 1998.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



